Citation Nr: 0805263	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-03 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease (DJD) of the right 
patellofemoral compartment.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for sinusitis.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for status post arthroscopy, partial medial 
meniscectomy, left knee.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis, of the left knee.  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to 
December 1989, February 1991 to July 1991, and October 1996 
through August 2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal form rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  

One decision, in pertinent part, established service 
connection for the disorders as listed on the title page of 
this decision.  Ten percent ratings were assigned for the 
veteran's residuals of left knee surgery and for left knee 
arthritis.  Noncompensable ratings were assigned for the 
right knee arthritis and for sinusitis.  These ratings were 
assigned effective from September 1, 2004.  Numerous other 
issues were addressed in the March 2005 decision.  Service 
connection was established for a psychiatric disorder, sleep 
apnea, DJD of the toes, asthma, tinnitus, bilateral hearing 
loss, gastro esophageal reflux disease, onychomycosis, and 
hypertension.  Service connection for rhinitis was denied.  
The veteran submitted a timely notice of disagreement as to 
all issues, and the RO issued a statement of the case (SOC) 
in January 2006.  In January 2006, the RO confirmed and 
continued the 10 percent ratings in effect for the left knee 
conditions.  They increased the noncompensable ratings in 
effect for the right knee condition and for sinusitis to 10 
percent, effective from September 1, 2004.  

In February 2006, the veteran submitted a substantive appeal 
in which he specifically appealed the issues regarding the 
right and left knees and sinusitis.  He did not perfect an 
appeal as to any other issues.  See 38 C.F.R. § 20.202 
(2007).  He did, however, file claims for several new issues.  
Subsequently, the RO, in a February 2007 rating decision 
granted service connection for left (30%) and right (20%) 
wrist neuropathy, lumbar degenerative arthritis (20%), and 
left (10%) and right (10%) hip DJD.  A supplemental statement 
of the case (SSOC) as to the original issues perfected (#1 - 
#4) was issued in March 2007.  

A videoconference hearing was held in November 2007 before 
the undersigned Veterans Law Judge, sitting in Washington, 
D.C.  A copy of the transcript of that hearing is of record.  
In addition to providing testimony regarding the knees and 
sinuses, the veteran also described ongoing symptoms related 
to his many service-connected disorders.  As indicated above, 
the veteran did not submit a timely substantive appeal 
regarding those claims following the issuance of the SOC in 
January 2006, and they are not currently under the Board's 
jurisdiction.  Moreover, the file before the Board does not 
contain a notice of disagreement on the other increased 
rating issues.  As such, those issues are not before the 
Board.

The veteran's testimony in November 2007 as to issues other 
than those listed on the title page of this decision is 
viewed as requests to file claims for increased ratings.  
This is not clear however.  The appellant and his 
representative should provide specific notice to the RO as to 
which issues are considered filed or with which there is 
disagreement.  Those issues must be clarified and addressed 
by the RO as deemed necessary.  The Board will not address 
any other issues than those as listed on the title page of 
this decision.  

The appeal is REMANDED to the RO via the appeal Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.  

REMAND

Review of the claims file reflects numerous VA specialty 
examinations over the years.  This includes comprehensive 
examination of the sinuses in October 2003 and orthopedic 
(knees) examination in December 2005.  The most recent VA 
orthopedic examination in January 2007 also examined the 
knees but was primarily conducted to evaluate the hands and 
fingers.  At the time, the veteran noted that in addition to 
pain in his knees, he had ongoing symptoms in his service-
connected back and hips.  He felt that each of these 
conditions caused him to have an altered gait and problems 
with weight bearing.  He experienced some shooting pain 
behind his knee cap.  

Review of the 2007 examination report includes range of 
motion testing of the knees which showed slight limitation 
bilaterally.  There was no instability in either knee, but 
there was some limitation due to fatigue and stiffness after 
3 repetitions.  At the subsequently held videoconference 
hearing, the veteran indicated increased severity in his knee 
conditions.  This included discussion with his physician 
about possible knee replacements, and he reported increased 
instability, particularly in the left knee.  He said that if 
he did not wear his brace, the left knee "wobbles out."  He 
said that he rinsed using a saline solution with a syringe on 
a daily basis and used an inhaler for his asthma.  It was 
noted that the veteran's chronic sinusitis included surgery 
on four occasions for polyps.  It does not appear that the 
exam in 2007 addressed the veteran's sinusitis other than 
noting its existence by history.  

In a statement received in December 2007, the veteran 
continued to report increased symptoms in his knees.  He said 
that his pain was constant.  He also reported ongoing 
symptoms with other service-connected conditions.  

Under the circumstances here presented, the Board finds that 
a contemporaneous VA examination is required.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) [holding that where 
the veteran claims that a disability is worse than when 
originally rated, and the available evidence does not 
adequately evaluate the current state of the condition, the 
VA must provide a new examination].

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any of his service-connected disorders, 
on appeal.  Any records that are not 
currently included in the clams file 
should be obtained and added to the file.  
With any necessary authorization from the 
veteran, the RO/AMC should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran that 
are not currently of record.  All efforts 
to obtain these records must be 
documented in the claims file.  If any 
records cannot be obtained, it should be 
so stated, and the veteran is to be 
informed of any records that could not be 
obtained.  If pertinent records are 
received, the RO/AMC should ensure that 
VCAA examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  
The RO/AMC should also provide 
comprehensive notice and development 
information pursuant to Vazques-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. 
Jan.30, 2008).

2.  The RO/AMC should arrange for a VA 
examination to be conducted by a 
specialist in orthopedics, if available, 
in order to determine the nature and 
severity of the bilateral knee 
disabilities.  All indicated testing 
should be conducted.  The claims folder 
must be made available to the physician 
for review in conjunction with the 
examination.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, including 
specifically active and passive range of 
motion, and comment on the degree of 
instability in the knees.  He/she should 
also comment on the functional 
limitations, if any, caused by the 
appellant's service-connected knee 
disabilities in light of the provisions 
of 38 C.F.R. §§ 4.40, 4.45.  It is 
requested that the examiner provide 
explicit responses to the following 
question:  

(a)  Does the service-connected 
disability involve only the joint 
structure, or does it also involve the 
muscles and nerves?  

(b)  Does the service-connected disorder 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
can not be quantified, the examiners so 
indicate.  

(c)  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disability.  

3.  The veteran should also be afforded a 
VA examination to determine the symptoms 
of his sinusitis.  The claims file should 
be made available to the examiner prior 
to the examination.  Specifically, the 
examiner is asked to comment if the 
veteran has three or more incapacitating 
episodes per year of sinusitis requiring 
prolonged antibiotic treatment (lasting 
four to six weeks); or three to six non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain and purulent discharge or crusting.  
Additionally, the examiner is asked to 
distinguish which symptoms are related to 
the chronic sinusitis and which symptoms 
are related to another service-connected 
disorder - sleep apnea with asthma or 
rhinitis, if possible.  All medical 
opinions must be accompanied by a 
complete rationale based on sound medical 
principles.

As to the examinations requested above, the RO/AMC should 
review the resulting reports and assure that all requested 
information has been provided.  If not, the examination 
should be returned as inadequate for rating purposes.  
38 C.F.R. § 4.2 (2007).  Thereafter, the case should be 
reviewed by the RO.  If any benefit sought is not granted, 
the appellant and his representative should be furnished with 
a SSOC and provided an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration.  By this action, the Board intimates no 
opinion, legal or factual, as to the ultimate disposition 
warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 Department of Veterans Affairs


